Citation Nr: 0321876	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  02-05 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for hypertensive cardiovascular disease with 
hypertension.

2.  Entitlement to a disability rating greater than 30 
percent for anxiety reaction with headaches, dizziness, and 
dysthymia.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In the June 2002 Informal Brief, the veteran's representative 
noted that the issue of service connection for pulmonary 
hypertension with pulmonary emboli and deep venous thrombosis 
had been raised by the veteran during the course of the 
appeal but not adjudicated by the RO.  Review of the claims 
folder reveals that the RO had denied a previous claim in an 
April 1999 rating decision.  The matter is referred to the RO 
for the appropriate action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The current VA cardiovascular examination does not 
reflect findings of hypertensive cardiovascular disease.

3.  The veteran requires continuous medication for control of 
hypertension.  

4.  Manifestations of the service-connected anxiety reaction 
with headaches, dizziness, and dysthymia include subjective 
complaints including depression, irritability, and chronic 
headaches associated with his service-connected psychiatric 
disability.  Objectively, there is no evidence of panic 
attacks, speech abnormality, impaired cognition or memory, 
disorientation, or inadequate hygiene.  The probative 
evidence of record demonstrates mild symptoms of anxiety and 
depression without evidence of thought disorder or other 
significant symptoms.  GAF scores consistently reflect 
moderate symptoms or impairment.  There is no evidence of 
hospitalization or of inability to work due to psychiatric 
symptoms.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent for hypertensive cardiovascular disease have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.7, 4.21, 4.104, Diagnostic Code 7007 
(2002).   

2.  The criteria for a separate 10 percent disability rating 
for hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.21, 4.104, 
Diagnostic Code 7101 (2002).  

3.  The criteria for a disability rating greater than 30 
percent for anxiety reaction with headaches, dizziness, and 
dysthymia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 
4.21, 4.130, Diagnostic Code 9400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of the December 2001 rating decision and 
February 2002 statement of the case, the RO provided the 
veteran and his representative with the applicable law and 
regulations and gave notice as to the evidence needed to 
substantiate his claim.  In addition, in a May 2001 letter, 
the RO explained the rights and obligations imposed on VA and 
the veteran by virtue of the VCAA, including the respective 
duties of each party to provide information or evidence for 
the appeal, described the actions already taken to secure 
evidence, and asked the veteran to identify any other 
relevant evidence not of record.  Finally, the February 2002 
statement of the case includes the text of the relevant VCAA 
statutes and regulations.  Therefore, the Board finds that 
the veteran has been afforded all notice required by the 
VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).   

With respect to the duty to assist, the RO has secured VA 
treatment records and relevant medical examinations.  
38 U.S.C.A. § 5103A; Charles v. Principi, 16 Vet. App. 370 
(2002).  The veteran has not identified or authorized VA to 
obtain records from any private medical providers.  The Board 
notes that, in May 2002 correspondence, the veteran's 
representative requested a remand for the scheduling of a 
stress test for purposes of evaluating the veteran's 
cardiovascular disability.  However, as discussed in more 
detail below, the Board finds no basis to remand the claim.  
Accordingly, the Board is satisfied that the duty to assist 
has been met.    

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As the RO 
has provided the veteran with all required notice and 
assistance, the Board may proceed to adjudicate the appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Factual Background

The RO granted service connection for anxiety reaction at a 
10 percent disability rating in a February 1972 rating 
decision.  In a January 1989 rating action, the RO increased 
the disability rating to 30 percent and amended the 
disability to include manifestations of headaches and 
dizziness.  In addition, it granted service connection for 
arterial hypertension, based on clear and unmistakable error 
in a prior rating decision, and assigned a noncompensable 
(zero percent) evaluation.  The RO then reduced the 
evaluation for anxiety reaction to noncompensable in an April 
1989 rating decision.  In its October 1993 rating decision, 
the RO recharacterized the cardiovascular disability to 
hypertensive cardiovascular disease with hypertension and 
increased the evaluation to 30 percent.  In an April 1999 
rating decision, the RO increased the evaluation for anxiety 
reaction to 10 percent. 

The veteran submitted a claim for increased ratings for each 
disability in December 2000.  He related that he had 
experienced more frequent headaches and dizziness as he 
became irritated, depressed, or annoyed.  He also described 
leg weakness, fatigue, and mental exhaustion.  

VA medical records showed the veteran's complaint in January 
2001 of increasing dizziness for several days with light 
headache.  Blood pressure was 170/90.  Report of evaluation 
conducted later in January indicated that the veteran's 
hypertension was controlled.  He was not doing well with 
depression, due to triggers including a friend's serious 
illness.  As a result of depression, he was not keeping to 
his diet.  On physical examination, blood pressure was 
139/80.  Affect was depressed.  Blood pressure recorded in 
April 2001 was 149/79.  Screening was positive for 
depression.  

The veteran was afforded a VA cardiovascular examination in 
June 2001.  He described quick and sharp chest pains 
particularly on bending over or walking, shortness of breath 
on walking 100 yards, dizziness when bending over or driving,  
and fatigue.  He also had peripheral swelling daily, but 
medical history was significant for recurrent deep venous 
thrombosis.  He slept on one large pillow.  There was no 
history of syncope or myocardial infarction.  The veteran 
walked 100 yards three times a week for exercise.  Current 
medications included felopidine, hydrochlorothiazide, and 
potassium.  Physical examination disclosed a weight of 327 
pounds.  Blood pressure was 160/72 and 154/76 sitting, 160/80 
reclining, and 156/76 standing.  Cardiac examination was 
normal.  Lungs were clear.  There was mild chest wall 
tenderness over the sternum.  Diagnoses included hypertension 
and atypical chest pain of unknown etiology.  The examiner 
remarked that there was no evidence of hypertensive 
cardiovascular disease on current examination, noting that 
chest X-rays, electrocardiogram, and echocardiogram were 
normal.  It was noted that a stress test had been scheduled 
but was cancelled due to the veteran's leg pain.       

Also in June 2001, the veteran underwent a VA psychiatric 
examination.  The examiner reviewed the claims folder and VA 
treatment entries for the examination.  His daily activities 
included raising chickens, going fishing occasionally, and 
watching a little television.  He tried to walk some, but 
could not do much "because of [his] legs and back."  He had 
recent psychiatric treatment only and was prescribed 
venlafaxine for depression.  The veteran had not worked since 
1984, when he got sick and went on disability.  He had an 
episode of thrombophlebitis at that time.  He had been 
married for 33 years.  On mental status examination, the 
examiner observed that the veteran was casually dressed and 
properly groomed.  He presented with markedly depressed 
facies.  Throughout the interview, he was ill at ease and 
somewhat anxious, displayed a lack of frankness, evasiveness, 
and guarding.  The examiner found him not cooperative and to 
have concealed information.  The veteran's speech was low in 
volume and slightly slowed in rate.  His mood was 
characterized by depression, despair, anxiety, suppressed 
anger, futility, and general disgust.  His affect was 
depressed, restricted, shallow, and anhedonic.  Thought 
processes were slowed, somewhat hesitant, and without 
spontaneity.  Insight was lacking.  Judgment was not 
considered especially sound.  There was no evidence of 
hallucinations, delusions, obsessions, compulsions, or 
phobias.  Intellectual functioning was average.  Orientation 
and memory were preserved.  There was no unusual behavior or 
psychomotor activity.  The diagnosis was dysthymic disorder.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 55 currently and 60 as the highest score in 
the past year.   
 
The RO obtained additional VA medical records dated through 
December 2001.  Blood pressure recorded in May 2001 was 
171/74.  May 2001 psychology notes reflected the veteran's 
report of improved mood.  He was having some success with 
increased focus on leisure activities, his relationship with 
his wife, and his diet.  The provider stated that the veteran 
was casually dressed and groomed.  Affect was improved and 
mood was reported as "pretty good."  There was no speech 
abnormality or evidence of thought disorder.  He denied 
suicidal or homicidal ideation or intent.  The diagnosis was 
dysthymia and moderate recurrent major depression.  The GAF 
score was 60.  Notes dated in June 2001 again reflected 
diagnoses including controlled hypertension and depression.  
The veteran complained of possible angina.  It was noted that 
he was unable to do a treadmill test and that his weight also 
precluded a thallium test.  Psychology notes dated in June 
2001 showed unchanged findings on mental status examination, 
diagnosis, and GAF score.  The veteran discussed increased 
inactivity for several weeks due to worry about finances and 
marital problems.  In July 2001, findings on mental status 
examination, diagnosis, and GAF score were again unchanged.  
He had improved activity since the prior appointment with the 
exception of the previous week, when he developed concern 
about a family member's health.  

Psychology notes dated in September 2001 indicated that the 
veteran presented with affect that was mildly irritable and 
sad.  He appeared depressed and admitted to occasional vague 
thoughts about suicide.  There was no speech abnormality or 
other evidence of thought disorder.  The veteran had limited 
contact with people other than his wife, had negative 
thoughts about himself and his future, and felt unneeded and 
unappreciated.  He had no other friends.  He spent his time 
watching television, reading, raising chickens, and walking 
occasionally.  The diagnoses were unchanged.  The GAF score 
was 58.  Notes dated in November 2001 indicated that the 
veteran had gone fishing.  Psychology notes from December 
2001 showed that the veteran's affect was moderately anxious.  
He appeared sad.  Findings were otherwise essentially 
unchanged.  He had decreased physical activity due to injury.            

In its December 2001 rating decision, the RO continued the 30 
percent disability rating for cardiovascular disability.  It 
added dysthymia to anxiety reaction with headaches and 
dizziness and increased the evaluation to 30 percent.  The 
veteran timely perfected an appeal of this decision.  

In his April 2002 substantive appeal, the veteran stated that 
he was very depressed, agitated, and emotional.  At times, he 
cried uncontrollably for days for no apparent reason.  Other 
times, he stayed home for weeks at a time.  When his anxiety 
was severely aggravated, he sometimes had chronic headaches, 
diarrhea, and vomiting.  The veteran later stated that he had 
constant, daily headaches that were almost unbearable.  He 
contemplated suicide every day, but was afraid he would not 
"do it tight and end up worse than [he already was]."  The 
veteran related that he did not like or trust the doctor who 
performed the VA examination.  In addition, the veteran's 
cardiovascular disease caused him chronic fatigue whenever he 
attempted any sort of physical activity.  He weighed more 
than 300 pounds.  Several of his medications caused weight 
gain as a side effect.  He could not walk two city blocks 
without becoming short of breath.  He also had chest pain on 
exertion or when under stress.     

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2002).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (listing diagnostic code for 
unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt as to the degree of disability will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

A case may be referred to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation 
when there is evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

1.  Hypertensive Cardiovascular Disease with Hypertension

The veteran's hypertensive cardiovascular disease with 
hypertension is currently evaluated as 30 percent disabling 
under Diagnostic Code (Code) 7007, hypertensive heart 
disease.  38 C.F.R. § 4.104. 

Note 2 to the rating schedule for diseases of the heart 
specifies that one MET (metabolic equivalent) is the energy 
cost of standing quietly at rest and represents an oxygen 
uptake of 3.5 milliliters per kilogram of body weight per 
minute.  When the level of METs at which dyspnea, fatigue, 
angina, dizziness, or syncope develops is required for 
evaluation, and a laboratory determination of METs by 
exercise testing cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.

Under Code 7007, a 30 percent rating is assigned for 
hypertensive heart disease when a workload of greater than 5 
METs but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is in order 
when there is evidence of more than one episode of acute 
congestive heart failure in the past year, or; a workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; there is 
evidence of left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  

The June 2001 VA cardiovascular examination was essentially 
normal, without evidence of hypertensive cardiovascular 
disease, to include normal X-rays, electrocardiogram, and 
echocardiogram.  The veteran reports dyspnea and angina on 
exertion, as well as fatigue and dizziness.  However, stress 
testing, which would have been able to confirm the occurrence 
of such symptoms, had to be cancelled due to the veteran's 
leg pain.  Thus, there is no evidence to compel the 
conclusion that the overall disability picture more closely 
approximates the criteria for a 60 percent disability rating 
under Code 7007.  38 C.F.R. § 4.7.  The Board notes that the 
May 2002 statement from the veteran's representative requests 
a remand to re-schedule the stress test.  However, the 
veteran has a history of chronic thromboembolic disease to 
which the leg pain is attributed.  There has been no showing 
from the representative that the veteran is now or will ever 
be physically able to complete the stress test due to this 
medical condition.  In addition, although the rating schedule 
provides for use of an estimate of the level of activity that 
results in dyspnea, etc., when exercise testing is medically 
precluded, the Board emphasizes that there is no evidence of 
hypertensive cardiovascular disease on X-ray, 
electrocardiogram, or echocardiogram.  Therefore, the Board 
finds no basis to further delay adjudication of the appeal by 
remanding for additional testing or evaluation.      

The Board notes that the disability includes hypertension, 
which is evaluated under a separate diagnostic code, Code 
7101, hypertensive vascular disease.  Under Code 7101, 
hypertension is rated according to the predominant level of 
diastolic pressure.  This consideration is not included in 
the rating criteria for Code 7007.  Therefore, the Board 
finds that hypertension may be assigned a separate rating 
from the hypertensive cardiovascular disease.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

A 10 percent rating is assigned for hypertension when 
diastolic pressure is predominantly 100 or more, or; systolic 
pressure is predominantly 160 or more.  Ten percent is also 
the minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  
Note 1 to Code 7101 specifies that, for purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  

Review of the evidence in this case reveals no diastolic 
pressure 100 or more.  Although systolic pressure has been 
recorded at 160 or more, that blood pressure is not shown to 
be predominant.  However, the record does reflect continuous 
medication for the control of hypertension.  Therefore, the 
Board finds that the disability picture best approximates the 
criteria for a 10 percent rating under Code 7101.  38 C.F.R. 
§ 4.7.

Finally, the Board finds no basis for consideration of an 
extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
record does not demonstrate any hospitalization during the 
relevant period for treatment of hypertensive cardiovascular 
disease or hypertension.  Although the veteran has not worked 
for years, his unemployment is associated with thromboembolic 
disease event that occurred in 1984.  This disease is not 
service-connected or otherwise adjudicated by VA to be 
associated with any service-connected disability.  

In summary, the Board finds that the evidence supports a 
separate 10 percent disability rating for hypertension.  
Otherwise, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 30 
percent for hypertensive cardiovascular disease.  38 C.F.R. § 
4.3.   



2.  Anxiety Reaction with Headaches, Dizziness, and Dysthymia

The veteran's anxiety reaction with headaches, dizziness, and 
dysthymia is currently rated as 30 percent disabling under 
Code 9400, generalized anxiety disorder, and Code 9433, 
dysthymic disorder.  38 C.F.R. § 4.130. 

Under the general formula for rating mental disorders, a 30 
percent disability rating is appropriate when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating will be assigned when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In this case, the veteran subjectively complains of 
depression, irritability, and chronic headaches associated 
with his service-connected psychiatric disability.  
Objectively, there is no evidence of panic attacks, speech 
abnormality, impaired cognition or memory, disorientation, or 
inadequate hygiene.  VA treatment records reflect mild 
symptoms of anxiety and depression without evidence of 
thought disorder or other significant symptoms.  Although the 
veteran's April 2002 statement indicates that he contemplates 
suicide daily, during regular VA treatment sessions, the 
veteran generally denies suicidal ideation and admits on one 
occasion only to vague thoughts of suicide.  In addition, GAF 
scores consistently reflect moderate symptoms or impairment.  
The veteran has been married to his wife for many years.  He 
reports no other friends or social experiences, but does 
engage in some daily leisure activities.  

The Board observes that the June 2001 VA psychiatric 
examination is significant for depressed and anxious mood and 
affect, slowed thought processes, and impaired insight and 
judgment.  However, the examiner felt that the veteran was 
being uncooperative and was concealing information.  The 
veteran confirmed that he did not like or trust the examiner.  
The Board finds it significant that findings from the VA 
examination set forth above are not shown during regular VA 
psychological treatment sessions.  Thus, greater probative 
value is assigned to notes from the regular VA treatment 
records.  Accordingly, the Board cannot conclude that the 
overall disability picture more closely approximates the next 
higher schedular criteria.  38 C.F.R. § 4.7.      

Finally, the claims folder discloses no evidence of 
psychiatric hospitalization.  The veteran has been unemployed 
for many years due to physical disability.  There is no 
suggestion of inability to work due to psychiatric symptoms.  
Thus, consideration for an extra-schedular rating is not 
warranted.  38 C.F.R. 
§ 3.321(b)(1).  Therefore, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 30 percent for anxiety reaction with headaches, 
dizziness, and dysthymia.











	(CONTINUED ON NEXT PAGE)
ORDER

A disability rating greater than 30 percent for hypertensive 
cardiovascular disease is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 10 percent disability rating 
for hypertension is granted.  

A disability rating greater than 30 percent for anxiety 
reaction with headaches, dizziness, and dysthymia is denied. 



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

